Citation Nr: 0423861	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from July 1940 to December 1945.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2003, the Board denied the 
claim.  The claimant appealed.

In March 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
(Motion), and remanded this claim for readjudication 
consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
every claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003).  VA must specifically advise the 
claimant what evidence is still necessary to substantiate his 
claim, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  VA must ensure that all notice 
and development action required has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant must also be told to submit all pertinent evidence 
in his possession.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  

Further, in light of certain arguments made by the 
representative, the RO should contact the National Personnel 
Records Center (NPRC) to determine if there are any 
additional service medical records for the veteran under a 
different serial number.  Here, the representative in his 
brief at page 18 argues that because three separate numbers 
were linked to the appellant while on active duty, VA must 
attempt to secure all available service medical records under 
each of these three numbers.  Therefore, the RO should 
attempt to ensure that all records for this veteran under any 
serial number are secured.  

Finally, in this case, the parties to the joint motion 
suggested that the veteran should be scheduled for a VA 
examination to determine whether his bilateral vision loss 
was aggravated during active duty service.  

Accordingly, this case is REMANDED for the following 
development.

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim of 
entitlement to service connection for 
bilateral vision, to include the question 
whether any preexisting disorder was 
aggravated in-service.  Any notice issued 
must indicate who is responsible for 
securing any outstanding evidence.  The 
claimant must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should take the necessary 
steps to obtain any outstanding service 
medical records from NPRC, which may be 
under a different serial number as argued 
on page 18 of the representative's 
January 2004 brief.  Also, if the veteran 
identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims files, to include VA or 
private medical records, those records 
are to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

3.  Thereafter, the RO should schedule 
the veteran for a VA ophthalmologic 
examination to determine the etiology of 
any in-service left and right eye vision 
loss.  The claims files must be provided 
to the ophthalmologist for review.  The 
examiner is advised that all necessary 
special testing must be accomplished.  
After complete review of the entire 
evidence of record, the examiner is to 
opine whether an eye disorder clearly and 
unmistakably existed prior to service.  
If so, whether it is clearly and 
unmistakably evident that the disorder 
was not aggravated inservice beyond its 
natural progress.  The examiner must 
provide a clear explanation for his/her 
finding and opinion.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted, the veteran and 
his attorney should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his attorney 
should then be afforded an applicable 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


